Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant’s arguments and amendments have been deemed persuasive. The present claims are neither anticipated nor obvious over the available field of prior art. Therefore, the 35 USC 103 rejection has been withdrawn. The Examiner’s Amendment made to the claims was approved by Attorney of Record Alexander Johnson. A notice of allowance is issued herein. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was granted by Attorney of Record Alexander Johnson in an interview on 8/25/2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for determining optimal path arrangements for a sub-marine cable between two geographic locations, comprising: 
modelling, using one or more processors, a geographic terrain containing the two geographic locations, 
the modelling including modelling the geographic terrain into a grid with multiple grid points such that each point on the model is denoted by a 3D coordinate including altitude of the geographic terrain 
optimizing, using the one or more processors, an arrangement cost and a repair rate for two or more potential paths for the sub-marine cable based on the modelled geographic terrain, an arrangement cost model, and a repair rate model, taking into account at least one design level, wherein the arrangement cost model incorporates direction-dependent arrangement cost factors and direction-independent arrangement cost factors associated with of the two or more potential paths, the direction-dependent arrangement cost factors being associated with a capsize risk of a remotely operated vehicle arranged to lay the sub-marine cable; 
determining, using the one or more processors, and based on the optimization, the optimal path arrangements each including multiple path portions and the at least one design level associated with the path portions; 
and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements on a map of the geographic terrain; wherein the optimization comprises: 
calculating a minimum weighted cost value over the at least one design level for each point on the modelled geographic terrain; 
transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value; 
and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements; 
and wherein determining the Page 2 of 8Application No.: 15/992,559 optimal path arrangements comprises: 
determining a set of Pareto optimal solutions representing the optimal path arrangements, wherein the optimal path arrangements are optimal laying paths,
 wherein the arrangement cost model models the direction-dependent arrangement cost factors as
            
                
                    
                        h
                    
                    
                        1
                    
                
                
                    
                        x
                        ,
                        a
                    
                
                =
                
                    
                        e
                    
                    
                        
                            
                                q
                            
                            
                                1
                            
                        
                        
                            
                                x
                                ,
                                a
                            
                        
                        -
                        
                            
                                θ
                            
                            
                                1
                            
                        
                    
                
                +
                
                    
                        e
                    
                    
                        
                            
                                q
                            
                            
                                2
                            
                        
                        
                            
                                x
                                ,
                                a
                            
                        
                        -
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         ,
wherein             
                
                    
                        h
                    
                    
                        1
                    
                
            
         is the direction dependent arrangement cost, x is the 3D coordinate of the grid point,             
                
                    
                        q
                    
                    
                        1
                    
                
                
                    
                        x
                        ,
                        a
                    
                
            
         is a slope parallel to the direction of the path as a function of x and a,             
                
                    
                        q
                    
                    
                        2
                    
                
                
                    
                        x
                        ,
                        a
                    
                
                 
            
        is a slope perpendicular to the direction of the path as a function of x and a,            
                 
                
                    
                        θ
                    
                    
                        1
                    
                
            
         is a threshold representing an allowable maximum slope parallel to the direction of the path, and            
                 
                
                    
                        θ
                    
                    
                        2
                    
                
            
         is a threshold representing an allowable maximum slope perpendicular to the direction of the path.  

2. (Cancelled)  
3. (Cancelled)  

4. (Previously Presented) The computer-implemented method of claim 1, further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain.  

5. (Previously Presented) The computer-implemented method of claim 1, further comprising receiving input associated with the two geographic locations.  

6. (Cancelled)  
7. (Cancelled)  
8. (Cancelled)  

9. (Currently Amended) The computer-implemented method of claim 1, wherein the direction-independent arrangement cost factors comprise arrangement costs associated with: labor, licenses, or protection level.  

10. (Previously Presented) The computer-implemented method of claim 1, further comprising receiving input associated with the direction-dependent arrangement cost factors and the direction-independent arrangement cost factors.  

11. (Currently Amended) The computer-implemented method of claim 1, wherein the direction-independent arrangement cost factors are associated with location and the design level of the path for each portion of a path, and wherein the arrangement cost model sums the arrangement cost per unit length of a path to determine an arrangement cost of the path.  

12. (Previously Presented) The computer-implemented method of claim 1, wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged.  

13. (Previously Presented) The computer-implemented method of claim 12, wherein the spatially distributed ground motion intensity comprises peak ground velocity.  

14. (Previously Presented) The computer-implemented method of claim 1, wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path and sums the repair rate per unit length of a path to determine a repair rate of the path.  

15. (Cancelled)  
16. (Cancelled)  
17. (Cancelled)  
18. (Cancelled)  

19. (Previously Presented) The computer-implemented method of claim 1, wherein the sub-marine cable is a sub-marine optical cable.  

20. (Cancelled)  

21. (Currently Amended) An information handling system for determining optimal path arrangements for a sub-marine cable between two geographic locations, comprising: 
one or more processors arranged to: 
model a geographic terrain containing the two geographic locations, including modelling the geographic terrain into a grid with multiple grid points such that each point on the model is denoted by a 3D coordinate including altitude of the geographic terrain
optimize an arrangement cost and a repair rate for two or more potential paths based on the modelled geographic terrain, an arrangement cost model, and a repair rate model, taking into account at least one design level, wherein the arrangement cost model incorporates direction-dependent arrangement cost factors and direction-independent arrangement cost factors associated withof the two or more potential paths, the direction-dependent arrangement cost factors being associated with a capsize risk of a remotely operated vehicle arranged to lay sub-marine cable; and 
determine, based on the optimization, the optimal path arrangements each including multiple path portions and the at least one design level associated with the path portions; a display operably connected with the one or more processors and arranged to display the determined optimal path arrangements on a map of the geographic terrain; 
wherein the one or more processors are arranged to perform the optimization by, at least: 
calculating a minimum weighted cost value over the at least one design level for each point on the modelled geographic terrain; transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value; 
and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements; and wherein the one or more processors are arranged to determine the optimal path arrangements by, at least: 
determining a set of Pareto optimal solutions representing the optimal path arrangements, wherein the optimal path arrangements are optimal laying paths; wherein the arrangement cost model models the direction-dependent arrangement cost factors as 
            
                
                    
                        h
                    
                    
                        1
                    
                
                
                    
                        x
                        ,
                        a
                    
                
                =
                
                    
                        e
                    
                    
                        
                            
                                q
                            
                            
                                1
                            
                        
                        
                            
                                x
                                ,
                                a
                            
                        
                        -
                        
                            
                                θ
                            
                            
                                1
                            
                        
                    
                
                +
                
                    
                        e
                    
                    
                        
                            
                                q
                            
                            
                                2
                            
                        
                        
                            
                                x
                                ,
                                a
                            
                        
                        -
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         ,
wherein h1 is the arrangement cost model,Page 5 of 8Application No.: 15/992,559 x is the 3D coordinate of the grid point, 1 (x, a) is a slope parallel to the direction of the path as a function of x and a, q2(x, a) is a slope perpendicular to the direction of the path as a function of x and a,             
                
                    
                        θ
                    
                    
                        1
                    
                
            
         is a threshold representing an allowable maximum slope parallel to the direction of the path, and             
                
                    
                        θ
                    
                    
                        2
                    
                
            
         is a threshold representing an allowable maximum slope perpendicular to the direction of the path.  

22. (Cancelled)  

23. (Currently Amended) The computer-implemented method of claim 1, wherein the optimizing of the two or more potential paths takes into account at least two design levels each corresponding to a respective level of shielding for the sub-marine cable, and wherein the multiple path portions of a corresponding optimal path arrangement define a shape of the corresponding optimal path arrangement and having the at least two design levels such that the corresponding optimal path arrangement is a non-homogenous path arrangement with different levels of shielding for at least some of the path portions.  

24. (Currently Amended) The information handling system of claim 21, wherein the optimization of the two or more potential paths by the one or more processors takes into account at least two design levels each corresponding to a respective level of shielding for the sub-marine cable, and wherein the multiple path portions of a corresponding optimal path arrangement define a shape of the corresponding optimal path arrangement and having the at least two design levels such that the corresponding optimal path arrangement is a non-homogenous path arrangement with different levels of shielding for at least some of the path portions.


Allowable Subject Matter
Claims 1, 4-5, 9-14, 19, 21, and 23-24 are allowed.
The prior art of the record does not teach the combination of claim elements of independent claims 1 and 21. The combination of claim limitations, such as optimizing an arrangement cost and repair rate for multiple paths of submarine cable, direction dependent arrangement cost factors associated with a capsize risk of a remotely operated vehicle, transforming the optimized path arrangement to a Hamilton Jacobi Bellman equation based on calculated minimum weighted cost, applying Ordered Upwind Method to the Hamilton Jacobi Bellman equation, and the equation for the arrangement cost model, when considered over the available field of prior art, is deemed not obvious or anticipated. The closest prior art of the record discloses: Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) discloses 3D modeling the geographic terrain including altitude, optimizing an arrangement cost model and repair rate, taking into account design level, determining optimal path arrangements, displaying optimized path arrangements on a map of the geographic terrain, calculating a minimum weighted cost over at least one design level, and determining a set of Pareto optimal solutions. However, Zukerman fails to explicitly disclose direction dependent factors relating to a capsize risk of a remotely operated vehicle, transforming an optimization to a Hamilton-Jacobi-Bellman equation and applying Ordered Upwind Method to solve it, and the equation for the arrangement cost model. Worzyk (Submarine Power Cables, 2009) discloses direction dependent and direction independent factors associated with path arrangements, which includes direction dependent factors relating to a capsize risk of a remotely operated vehicle. However, Worzyk fails to explicitly disclose determining a set of Pareto optimal solutions, transforming an optimization to a Hamilton-Jacobi-Bellman equation and applying Ordered Upwind Method to solve it, and the equation for the arrangement cost model. Shen et al. (Shen, Z., Vladimirsky, A.; Piecewise-Deterministic Optimal Path-Planning; (December 29, 2015), Center for Applied Mathematics and Department of Mathematics Cornell University) discloses transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements. However, Shen fails to explicitly disclose optimizing an arrangement cost model and repair rate, taking into account design level, determining optimal path arrangements, displaying optimized path arrangements on a map of the geographic terrain, and the equation for the arrangement cost model. Cao et al. (Optimal Cable Laying Across an Earthquake Fault Line Considering Elliptical Failures, (2016)) discloses optimizing an arrangement cost and a repair rate for two or more potential paths based on the modelled geographic terrain, an arrangement cost model, direction dependent and independent factors, and determining optimal path arrangements. However, Cao does not explicitly disclose a repair rate model, direction dependent factors relating to a capsize risk of a remotely operated vehicle, transforming an optimization to a Hamilton-Jacobi-Bellman equation and applying Ordered Upwind Method to solve it, and the equation for the arrangement cost model. Kongar et al. (Seismic performance of buried electrical cables: evidence-based repair rates and fragility functions, 2017) discloses producing a repair rate for a path. However, Kongar fails to explicitly disclose direction dependent factors relating to a capsize risk of a remotely operated vehicle, transforming an optimization to a Hamilton-Jacobi-Bellman equation and applying Ordered Upwind Method to solve it, and the equation for the arrangement cost model. Msongaleli et al. (Msongaleli, D., Dikbiyik, F., Zukerman, M., Mukherjee, B.; Disaster-Aware Submarine Fiber-Optic Cable Deployment for Mesh Networks, (September 15, 2016), JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 34, NO. 18) discloses modeling the geographic terrain comprising modelling the terrain into grid points. However, Msongaleli fails to explicitly disclose direction dependent factors relating to a capsize risk of a remotely operated vehicle, transforming an optimization to a Hamilton-Jacobi-Bellman equation and applying Ordered Upwind Method to solve it, and the equation for the arrangement cost model.
Therefore, claims 1, 4-5, 9-14, 19, 21, and 23-24 are allowed because the claims are deemed not obvious or anticipated by the prior art.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shroll et al. (US 20190237217 A1) discloses optimizing the design of off-shore cabling with various forms of shielding
Pigliapoco et al. (US 20180216752 A1) discloses planning underwater operations that require sophisticated remote controlled instruments while considering rapid changes in the slope of the seabed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683           


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683